CHRIS DANIEL

                                     HARRIS COUNTY DISTRICT CLERK
                                                                                FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         9/11/2015 2:09:59 PM
September 11, 2015                                                       CHRISTOPHER A. PRINE
                                                                                 Clerk
Certified Mail No.: 7004 2510 0002 8750 9105

MARLON ONEIKE GREEN/TDCJ#01957279
GARZA EAST TRANSFER FACILITY
4304 HIGHWAY 202
BEEVILLE, TEXAS 78102

Re: Cause Number 1376204 in the 230TH DISTRICT COURT

Dear Sir or Madam:

The following documents are being forwarded to you
pursuant to an order from the court of appeals.


Enclosed is a certified copy of the trial record in the above numbered and styled cause,
which includes:

1----- Volume(s) - Clerk’s Record

1----- Volume(s) – Supplemental Clerk’s Record

2----- Volume(s) – Reporter’s Record

Your pro-se brief is due in the First Court of Appeals 30 days after the receipt of your
record. This date will be calculated from the return receipt requested (green) card. The
Court of Appeals will be notified when the record is received.

Sincerely,


/s/ N. Salinas, Deputy
Criminal Post Trial

Enclosure



                    1201 Franklin, P.O. Box 4651 Houston, Texas 77210-4651

S:FormsLib\Crim\PostTrial\Appeal          Page 1 of 1                         REV. 01-08-03